This opinion is subject to administrative correction before final disposition.




                                  Before
                    HOLIFIELD, STEWART, and HACKEL
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                        Elijah M. GRIFFITH
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                               No. 202100330

                           _________________________

                            Decided: 28 March 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                        Nicolas S. Henry (arraignment)
                             Glen R. Hines (trial)

 Sentence adjudged 19 August 2021 by a general court-martial convened
 at Marine Corps Base Camp Lejeune, North Carolina, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment: reduc-
 tion to E-1, confinement for 195 days, 1 forfeiture of all pay and allow-
 ances, and a dishonorable discharge.

                                For Appellant:
                   Lieutenant Jackson M. Beach JAGC, USN




 1   Appellant was credited with having served 195 days of pretrial confinement.
                 United States v. Griffith, NMCCA No. 202100330
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
    However, we note that the Entry of Judgment does not accurately reflect
the disposition of the charges. Although we find no prejudice, Appellant is en-
titled to have court-martial records that correctly reflect the content of his pro-
ceeding. 3 In accordance with Rule for Courts-Martial 1111(c)(2), we modify the
Entry of Judgment and direct that it be included in the record.
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.
   3   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).


                                            2
UNITED STATES                                        NMCCA NO. 202100330

       v.                                                   ENTRY
                                                             OF
Elijah M. GRIFFITH                                        JUDGMENT
Lance Corporal (E-3)
U.S. Marine Corps                                    As Modified on Appeal
                  Accused
                                                          28 March 2022



   On 9 August 2021, the Accused was tried at Marine Corps Base Camp Lejeune,
North Carolina, by a general court-martial, consisting of a military judge sitting alone.
Military Judge Glen R. Hines presided.

                                    FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 120b, Uniform Code of Military Justice,
              10 U.S.C. § 920b.
               Plea: Guilty.
               Finding: Guilty.

   Specification 1: Sexual assault of A.L., a child who had attained the age
                    of 12 years but had not attained the age of 16 years,
                    from on or about 30 December 2020 to on or about
                    31 December 2020, by penetrating A.L.’s vulva with
                    LCpl Griffith’s penis.
                        Plea: Guilty.
                        Finding: Guilty.




                                           3
                 United States v. Griffith, NMCCA No. 202100330
                           Modified Entry of Judgment

   Specification 2:   Sexual assault of A.L., a child who had attained the
                      age of 12 years but had not attained the age of 16
                      years, from on or about 30 December 2020 to on or
                      about 31 December 2020, by causing contact between
                      A.L.’s mouth and LCpl Griffith’s penis.
                      Plea: Not Guilty.
                      Finding: Dismissed.

                                  SENTENCE

   On 19 August 2021, a military judge sentenced the Accused to the following:
      Reduction to pay grade E-1.
          For Specification 1 of the Charge:
             confinement for 195 days.
      Confinement for a total of 195 days.
      Forfeiture of all pay and allowances.
      A dishonorable discharge.
   The Accused has served 195 days pretrial confinement and shall be credited with
195 days of confinement already served, to be deducted from the adjudged sentence to
confinement.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                         4